Name: Commission Implementing Regulation (EU) 2017/1781 of 28 September 2017 on the derogations from the product-specific rules of origin laid down in the Comprehensive Economic and Trade Agreement between Canada of the one part, and the European Union and its Member States, of the other part, that apply within the limits of annual quotas for certain products from Canada
 Type: Implementing Regulation
 Subject Matter: leather and textile industries;  international trade;  agricultural activity;  international affairs;  European construction;  America;  tariff policy;  fisheries;  organisation of transport
 Date Published: nan

 3.10.2017 EN Official Journal of the European Union L 255/1 COMMISSION IMPLEMENTING REGULATION (EU) 2017/1781 of 28 September 2017 on the derogations from the product-specific rules of origin laid down in the Comprehensive Economic and Trade Agreement between Canada of the one part, and the European Union and its Member States, of the other part, that apply within the limits of annual quotas for certain products from Canada THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Regulation (EU) No 952/2013 of the European Parliament and of the Council of 9 October 2013 laying down the Union Customs Code (1), and in particular Article 58(1) thereof, Whereas: (1) By Council Decision (EU) 2017/38 (2), the Council authorised the provisional application of the Comprehensive Economic and Trade Agreement between Canada, of the one part, and the European Union and its Member States, of the other part (the Agreement) (3). (2) Annex 5 to the Protocol on rules of origin and origin procedures attached to the Agreement (the Origin Protocol) lays down product-specific rules of origin. For a number of products, Annex 5-A to the Origin Protocol provides for derogations to the product-specific rules of origin that apply within the limits of annual quotas. (3) The quotas set out in Annex 5-A to the Origin Protocol should be managed on a first-come, first-served basis in accordance with Commission Implementing Regulation (EU) 2015/2447 (4). (4) For certain products, the volumes of the quotas are to be increased if the conditions laid down in Annex 5-A to the Origin Protocol are fulfilled. (5) In accordance with the publication in the Official Journal of the European Union, the Agreement is to be applied provisionally from 21 September 2017 (5). In order to ensure the effective application and management of the origin quotas granted under the Agreement that the Commission is to manage on a first-come, first-served, this Regulation should apply from 21 September 2017. (6) The measures provided for in this Regulation are in accordance with the opinion of the Customs Code Committee, HAS ADOPTED THIS REGULATION: Article 1 The derogations from the product-specific rules of origin set out in Annex 5-A to the Protocol on rules of origin and origin procedures attached to the Comprehensive Economic and Trade Agreement between Canada, of the one part, and the European Union and its Member States, of the other part (the Origin Protocol), shall apply to the products listed in the Annex to this Regulation within the quotas set out in that Annex. Article 2 The quotas set out in the Annex to this Regulation shall be managed in accordance with Articles 49 to 54 of Implementing Regulation (EU) 2015/2447. Article 3 1. For the products listed in section B of the Annex, the volumes of the quotas shall be increased, from 1 January of the year in question, by 10 % of the volumes assigned in the previous calendar year, if more than 80 % of the corresponding quota is used up in that year. This paragraph shall apply for the first time on 1 January 2019 and for the last time on 1 January 2022. 2. For the products listed in section C of the Annex, the volumes of the quotas shall be increased, from 1 January of the year in question, by 3 % of the volumes assigned in the previous calendar year, if more than 80 % of the corresponding quota is used up in that year. This growth provision shall apply for the first time on 1 January 2019 and for the last time on 1 January 2028. Article 4 This Regulation shall enter into force on the day following that of its publication in the Official Journal of the European Union. It shall apply from 21 September 2017. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 28 September 2017. For the Commission The President Jean-Claude JUNCKER (1) OJ L 269, 10.10.2013, p. 1. (2) Council Decision (EU) 2017/38 of 28 October 2016 on the provisional application of the Comprehensive Economic and Trade Agreement (CETA) between Canada, of the one part, and the European Union and its Member States, of the other part (OJ L 11, 14.1.2017, p. 1080). (3) OJ L 11, 14.1.2017, p. 23. (4) Commission Implementing Regulation (EU) 2015/2447 of 24 November 2015 laying down detailed rules for implementing certain provisions of Regulation (EU) No 952/2013 of the European Parliament and of the Council laying down the Union Customs Code (OJ L 343, 29.12.2015, p. 558). (5) Notice concerning the provisional application of the Comprehensive Economic and Trade Agreement (CETA) between Canada, of the one part, and the European Union and its Member States, of the other part (OJ L 238, 16.9.2017, p. 9). ANNEX Notwithstanding the rules for the interpretation of the Combined Nomenclature, the scope of the preferential scheme shall be determined, within the context of this Annex, by the CN codes as they exist at the time of adoption of this Regulation, in accordance with Annex I to Council Regulation (EEC) No 2658/87, as amended by Commission Implementing Regulation (EU) 2016/1821. Where an ex CN code is indicated, the scope of the preferential scheme shall be determined by the CN code as it exists at the time of adoption of this Regulation, in accordance with Annex I to Council Regulation (EEC) No 2658/87, as amended by Commission Implementing Regulation (EU) 2016/1821, and the description of the product in the tables of this Annex taken together. SECTION A: AGRICULTURAL PRODUCTS Order No CN code TARIC subdivision Description of products Quota period Quota volume (in tonnes net weight unless otherwise specified) 09.8300 (1) ex 1302 20 10 ex 1302 20 90 61 , 69 61 , 69 Pectic substances, pectinates and pectates, containing 65 % or more by net weight of added cane or beet sugar of subheadings 1701 91 to 1701 99 (2) From 21.9.2017 to 31.12.2017 8 384 1806 10 30 1806 10 90 Cocoa powder, containing 65 % or more by weight of sucrose (including invert sugar expressed as sucrose) or isoglucose expressed as sucrose (3) From 1.1 to 31.12.2018 and for each period thereafter from 1.1 to 31.12 30 000 ex 1806 20 10 ex 1806 20 30 ex 1806 20 50 ex 1806 20 70 ex 1806 20 80 ex 1806 20 95 20 20 20 20 12 , 92 12 , 92 Other preparations in blocks, slabs or bars weighing more than 2 kg or in liquid, paste, powder, granular or other bulk form in containers or immediate packings of a content exceeding 2 kg, containing 65 % or more by net weight of added cane or beet sugar of subheadings 1701 91 to 1701 99 (4), for the preparation of chocolate beverages ex 2101 12 92 ex 2101 12 98 92 92 , 94 Preparations with a basis of extracts, essences or concentrates of coffee or with a basis of coffee, containing 65 % or more by net weight of added cane or beet sugar of subheadings 1701 91 to 1701 99 (5) ex 2101 20 92 ex 2101 20 98 82 85 , 87 Preparations with a basis of extracts, essences or concentrates of tea or matÃ © or with a basis of tea or matÃ ©, containing 65 % or more by net weight of added cane or beet sugar of subheadings 1701 91 to 1701 99 (6) ex 2106 90 20 ex 2106 90 30 ex 2106 90 51 ex 2106 90 55 ex 2106 90 59 ex 2106 90 98 10 10 10 10 10 , 92 26 , 32 , 33 , 34 , 37 , 38 , 42 , 53 , 55 Other food preparations not elsewhere specified or included, containing 65 % or more by net weight of added cane or beet sugar of subheadings 1701 91 to 1701 99 (7) 09.8301 (8) 1704 Sugar confectionery (including white chocolate), not containing cocoa From 21.9.2017 to 31.12.2017 2 795 From 1.1 to 31.12.2018 and for each period thereafter from 1.1 to 31.12 10 000 1806 31 Chocolate and other food preparations containing cocoa, in blocks, slabs or bars, filled, weighing no more than 2 kilograms 1806 32 Chocolate and other food preparations containing cocoa, in blocks, slabs or bars, not filled, weighing no more than 2 kilograms 1806 90 Chocolate and other food preparations containing cocoa other than those of subheading 1806 10 to 1806 32 09.8302 (9) 1901 Malt extract; food preparations of flour, groats, meal, starch or malt extract, not containing cocoa or containing less than 40 % by weight of cocoa calculated on a totally defatted basis, not elsewhere specified or included; food preparations of goods of headings 0401 to 0404 , not containing cocoa or containing less than 5 % by weight of cocoa calculated on a totally defatted basis, not elsewhere specified or included From 21.9.2017 to 31.12.2017 9 781 From 1.1 to 31.12.2018 and for each period thereafter from 1.1 to 31.12 35 000 ex 1902 11 00 20 Uncooked pasta, not stuffed or otherwise prepared, containing eggs and rice ex 1902 19 10 ex 1902 19 90 20 20 Uncooked pasta, not stuffed or otherwise prepared, other, containing rice ex 1902 20 10 ex 1902 20 30 ex 1902 20 91 ex 1902 20 99 20 20 20 20 Stuffed pasta, whether or not cooked or otherwise prepared, containing rice ex 1902 30 10 ex 1902 30 90 20 20 Other pasta, containing rice 1904 10 Prepared foods obtained by the swelling or roasting of cereals or cereal products 1904 20 Prepared foods obtained from unroasted cereal flakes or from mixtures of unroasted cereal flakes and roasted cereal flakes or swelled cereals 1904 90 Prepared foods other than those of subheading 1904 10 to 1904 30 1905 Bread, pastry, cakes, biscuits and other bakers' wares, whether or not containing cocoa; communion wafers, empty cachets of a kind suitable for pharmaceutical use, sealing wafers, rice paper and similar products 2009 81 Cranberry (Vaccinium macrocarpon, Vaccinium oxycoccos, Vaccinium vitis-idaea) juice ex 2009 89 35 41 , 45 , 47 , 49 Blueberry juice ex 2009 89 38 21 , 29 ex 2009 89 79 41 , 49 ex 2009 89 86 21 , 29 ex 2009 89 89 21 , 29 ex 2009 89 99 17 , 94 2103 90 Other sauces and preparations therefor, other mixed condiments and mixed seasonings 2106 10 20 Protein concentrates and textured protein substances, not containing added cane or beet sugar of subheading 1701 91 to 1701 99 or containing less than 65 % by net weight of added cane or beet sugar of subheading 1701 91 to 1701 99 ex 2106 10 80 31 , 70 ex 2106 90 20 2106 90 92 10 Other food preparations not elsewhere specified or included, not containing added cane or beet sugar of subheadings 1701 91 to 1701 99 or containing less than 65 % by net weight of added cane or beet sugar of subheadings 1701 91 to 1701 99 ex 2106 90 98 30 , 36 , 43 , 45 , 49 09.8303 (10) 2309 10 Dog or cat food, put up for retail sale From 21.9.2017 to 31.12.2017 16 768 ex 2309 90 10 31 , 91 Dog or cat food, not put up for retail sale From 1.1 to 31.12.2018 and for each period thereafter from 1.1 to 31.12 60 000 ex 2309 90 20 10 ex 2309 90 31 11 , 17 , 81 ex 2309 90 33 10 ex 2309 90 35 10 ex 2309 90 39 10 ex 2309 90 41 41 , 51 , 81 ex 2309 90 43 10 ex 2309 90 49 10 ex 2309 90 51 10 ex 2309 90 53 10 ex 2309 90 59 10 ex 2309 90 70 10 ex 2309 90 91 10 ex 2309 90 96 31 , 91 SECTION B: FISH AND SEAFOOD Order No CN code TARIC subdivision Description of products Quota period Quota volume (in tonnes net weight) (11) 09.8304 ex 0304 83 90 19 Frozen fillets of halibut, other than Reinhardtius hippoglossoides From 21.9.2017 to 31.12.2017 2,795 From 1.1 to 31.12.2018 and for each period thereafter from 1.1 to 31.12 10 09.8305 ex 0306 12 10 ex 0306 12 90 10 , 91 10 , 91 Cooked and frozen lobster, in shell From 21.9.2017 to 31.12.2017 559 From 1.1 to 31.12.2018 and for each period thereafter from 1.1 to 31.12 2 000 09.8306 1604 11 Prepared or preserved salmon, whole or in pieces but not minced From 21.9.2017 to 31.12.2017 839 From 1.1 to 31.12.2018 and for each period thereafter from 1.1 to 31.12 3 000 09.8307 1604 12 Prepared or preserved herring, whole or in pieces but not minced From 21.9.2017 to 31.12.2017 13,972 From 1.1 to 31.12.2018 and for each period thereafter from 1.1 to 31.12 50 09.8308 ex 1604 13 11 ex 1604 13 19 1604 13 90 90 90 Prepared or preserved sardines, sardinella and brisling or sprats, whole or in pieces but not minced, excluding Sardina pilchardus From 21.9.2017 to 31.12.2017 55,891 From 1.1 to 31.12.2018 and for each period thereafter from 1.1 to 31.12 200 09.8309 ex 1605 10 00 19 , 99 Prepared or preserved crab, other than Cancer pagurus From 21.9.2017 to 31.12.2017 12,296 From 1.1 to 31.12.2018 and for each period thereafter from 1.1 to 31.12 44 09.8310 1605 21 10 1605 21 90 1605 29 00 Prepared or preserved shrimps and prawns From 21.9.2017 to 31.12.2017 1 398 From 1.1 to 31.12.2018 and for each period thereafter from 1.1 to 31.12 5 000 09.8311 1605 30 Prepared or preserved lobster From 21.9.2017 to 31.12.2017 67,069 From 1.1 to 31.12.2018 and for each period thereafter from 1.1 to 31.12 240 SECTION C: TEXTILES AND APPAREL Table C 1  Textiles Order No CN code Description of products Quota period Quota volume (in kilograms net weight unless otherwise specified) (12) 09.8312 5107 20 Yarn of combed wool, not put up for retail sale, containing less than 85 % by weight of wool From 21.9.2017 to 31.12.2017 53 655 From 1.1 to 31.12.2018 and for each period thereafter from 1.1 to 31.12 192 000 09.8313 5205 12 00 Cotton yarn (other than sewing thread), 85 % or more by weight of cotton, not put up for retail sale, single yarn of uncombed fibres, measuring less than 714,29 decitex but not less than 232,56 decitex (exceeding 14 metric number but not exceeding 43 metric number) From 21.9.2017 to 31.12.2017 328 636 From 1.1 to 31.12.2018 and for each period thereafter from 1.1 to 31.12 1 176 000 09.8314 5208 59 Other woven fabrics of cotton, containing 85 % or more by weight of cotton, printed, other than plain weave, not elsewhere specified or included, weighing not more than 200 g/m2 From 21.9.2017 to 31.12.2017 16 768 m2 From 1.1 to 31.12.2018 and for each period thereafter from 1.1 to 31.12 60 000 m2 09.8315 5209 59 00 Other woven fabrics of cotton, containing 85 % or more by weight of cotton, printed, other than plain weave, not elsewhere specified or included, weighing more than 200 g/m2 From 21.9.2017 to 31.12.2017 22 077 m2 From 1.1 to 31.12.2018 and for each period thereafter from 1.1 to 31.12 79 000 m2 09.8316 5402 Synthetic filament yarn (other than sewing thread), not put up for retail sale, including synthetic monofilaments of less than 67 decitex From 21.9.2017 to 31.12.2017 1 118 368 From 1.1 to 31.12.2018 and for each period thereafter from 1.1 to 31.12 4 002 000 09.8317 5404 19 00 Other synthetic monofilament of 67 decitex or more and of which no cross-sectional dimension exceeds 1 mm, not elsewhere specified or included From 21.9.2017 to 31.12.2017 5 869 From 1.1 to 31.12.2018 and for each period thereafter from 1.1 to 31.12 21 000 09.8318 5407 Woven fabrics of synthetic filament yarn, including woven fabrics obtained from materials of heading 5404 From 21.9.2017 to 31.12.2017 1 351 990 m2 From 1.1 to 31.12.2018 and for each period thereafter from 1.1 to 31.12 4 838 000 m2 09.8319 5505 10 Waste (including noils, yarn waste and garnetted stock), of synthetic fibres From 21.9.2017 to 31.12.2017 286 441 From 1.1 to 31.12.2018 and for each period thereafter from 1.1 to 31.12 1 025 000 09.8320 5513 11 Woven fabrics of polyester staple fibres, containing less than 85 % by weight of such fibres, unbleached or bleached, plain weave, mixed mainly or solely with cotton, of a weight not exceeding 170 g/m2 From 21.9.2017 to 31.12.2017 1 749 091 m2 From 1.1 to 31.12.2018 and for each period thereafter from 1.1 to 31.12 6 259 000 m2 09.8321 5602 Felt, whether or not impregnated, coated, covered or laminated From 21.9.2017 to 31.12.2017 162 921 From 1.1 to 31.12.2018 and for each period thereafter from 1.1 to 31.12 583 000 09.8322 5603 Nonwovens, whether or not impregnated, coated, covered or laminated From 21.9.2017 to 31.12.2017 173 540 From 1.1 to 31.12.2018 and for each period thereafter from 1.1 to 31.12 621 000 09.8323 5703 Carpets and other textile floor coverings, tufted, whether or not made-up From 21.9.2017 to 31.12.2017 54 773 m2 From 1.1 to 31.12.2018 and for each period thereafter from 1.1 to 31.12 196 000 m2 09.8324 5806 Narrow woven fabrics, other than goods of heading 5807 ; narrow fabrics consisting of warp without weft assembled by means of an adhesive (bolducs) From 21.9.2017 to 31.12.2017 47 228 From 1.1 to 31.12.2018 and for each period thereafter from 1.1 to 31.12 169 000 09.8325 5811 00 00 Quilted textile products in the piece, composed of one or more layers of textile materials assembled with padding by stitching or otherwise, other than embroidery of heading 5810 From 21.9.2017 to 31.12.2017 3 354 m2 From 1.1 to 31.12.2018 and for each period thereafter from 1.1 to 31.12 12 000 m2 09.8326 5903 Textile fabrics impregnated, coated, covered or laminated with plastics, other than those of heading 5902 From 21.9.2017 to 31.12.2017 490 159 m2 From 1.1 to 31.12.2018 and for each period thereafter from 1.1 to 31.12 1 754 000 m2 09.8327 5904 90 00 Floor coverings, consisting of a coating or covering applied on a textile backing, whether or not cut to shape, excluding linoleum From 21.9.2017 to 31.12.2017 6 707 m2 From 1.1 to 31.12.2018 and for each period thereafter from 1.1 to 31.12 24 000 m2 09.8328 5906 Rubberized textile fabrics, other than those of heading 5902 From 21.9.2017 to 31.12.2017 125 754 From 1.1 to 31.12.2018 and for each period thereafter from 1.1 to 31.12 450 000 09.8329 5907 00 Textile fabrics otherwise impregnated, coated or covered; painted canvas being theatrical scenery, studio back-cloths or the like From 21.9.2017 to 31.12.2017 829 694 m2 From 1.1 to 31.12.2018 and for each period thereafter from 1.1 to 31.12 2 969 000 m2 09.8330 5911 Textile products and articles for specified technical uses From 21.9.2017 to 31.12.2017 48 346 From 1.1 to 31.12.2018 and for each period thereafter from 1.1 to 31.12 173 000 09.8331 6004 Knitted or crocheted fabrics of a width exceeding 30 cm, containing by weight 5 % or more elastomeric yarn or rubber thread, other than those of heading 6001 From 21.9.2017 to 31.12.2017 6 987 From 1.1 to 31.12.2018 and for each period thereafter from 1.1 to 31.12 25 000 09.8332 6005 Warp knit fabrics (including those made on galloon knitting machines), other than those of headings 6001 to 6004 From 21.9.2017 to 31.12.2017 4 472 From 1.1 to 31.12.2018 and for each period thereafter from 1.1 to 31.12 16 000 09.8333 6006 Knitted or crocheted fabrics, not elsewhere specified or included From 21.9.2017 to 31.12.2017 6 707 From 1.1 to 31.12.2018 and for each period thereafter from 1.1 to 31.12 24 000 09.8334 6306 Tarpaulins, awnings and sunblinds; tents; sails for boats, sailboards or landcraft; camping goods From 21.9.2017 to 31.12.2017 34 653 From 1.1 to 31.12.2018 and for each period thereafter from 1.1 to 31.12 124 000 09.8335 6307 Other made-up articles, including dress patterns From 21.9.2017 to 31.12.2017 140 565 From 1.1 to 31.12.2018 and for each period thereafter from 1.1 to 31.12 503 000 Table C 2  Apparel Order No CN code Description of products Quota period Quota volume (in number of items unless otherwise specified) (13) 09.8336 6101 30 Men's or boys' overcoats, car coats, capes, cloaks, anoraks (including ski jackets), windcheaters, wind-jackets and similar articles of man-made fibres, knitted or crocheted From 21.9.2017 to 31.12.2017 2 795 From 1.1 to 31.12.2018 and for each period thereafter from 1.1 to 31.12 10 000 09.8337 (14) 6102 30 Women's or girls' overcoats, car coats, capes, cloaks, anoraks (including ski jackets), windcheaters, wind-jackets and similar articles of man-made fibres, knitted or crocheted From 21.9.2017 to 31.12.2017 4 751 From 1.1 to 31.12.2018 and for each period thereafter from 1.1 to 31.12 17 000 09.8338 (15) 6104 Women's or girls' suits, ensembles, jackets, blazers, dresses, skirts, divided skirts, trousers, bib and brace overalls, breeches and shorts (other than swimwear), knitted or crocheted From 21.9.2017 to 31.12.2017 149 507 From 1.1 to 31.12.2018 and for each period thereafter from 1.1 to 31.12 535 000 09.8339 6106 20 00 Women's or girls' blouses, shirts and shirt-blouses of man-made fibres, knitted or crocheted From 21.9.2017 to 31.12.2017 12 296 From 1.1 to 31.12.2018 and for each period thereafter from 1.1 to 31.12 44 000 09.8340 6108 22 00 Women's or girls' briefs and panties of man-made fibres, knitted or crocheted From 21.9.2017 to 31.12.2017 36 050 From 1.1 to 31.12.2018 and for each period thereafter from 1.1 to 31.12 129 000 09.8341 (16) 6108 92 00 Women's or girls' negligees, bathrobes, dressing gowns and similar articles of man-made fibres, knitted or crocheted From 21.9.2017 to 31.12.2017 10 899 From 1.1 to 31.12.2018 and for each period thereafter from 1.1 to 31.12 39 000 09.8342 6109 10 00 T-shirts, singlets and other vests, of cotton, knitted or crocheted From 21.9.2017 to 31.12.2017 95 573 From 1.1 to 31.12.2018 and for each period thereafter from 1.1 to 31.12 342 000 09.8343 6109 90 T-shirts, singlets and other vests, of other textile materials, knitted or crocheted From 21.9.2017 to 31.12.2017 50 581 From 1.1 to 31.12.2018 and for each period thereafter from 1.1 to 31.12 181 000 09.8344 6110 Jerseys, pullovers, cardigans, waistcoats and similar articles, knitted or crocheted From 21.9.2017 to 31.12.2017 133 579 From 1.1 to 31.12.2018 and for each period thereafter from 1.1 to 31.12 478 000 09.8345 6112 41 Women's or girls' swimwear of synthetic fibres, knitted or crocheted From 21.9.2017 to 31.12.2017 20 400 From 1.1 to 31.12.2018 and for each period thereafter from 1.1 to 31.12 73 000 09.8346 (17) 6114 Garments not elsewhere specified or included, knitted or crocheted From 21.9.2017 to 31.12.2017 25 151 kilograms From 1.1 to 31.12.2018 and for each period thereafter from 1.1 to 31.12 90 000 kilograms 09.8347 6115 Pantyhose, tights, stockings, socks and other hosiery, including graduated compression hosiery (for example stockings for varicose veins) and footwear without applied soles, knitted or crocheted From 21.9.2017 to 31.12.2017 27 387 kilograms From 1.1 to 31.12.2018 and for each period thereafter from 1.1 to 31.12 98 000 kilograms 09.8348 (18) 6201 Men's or boys' overcoats, car coats, capes, cloaks, anoraks (including ski jackets), windcheaters, wind-jackets and similar articles, not knitted or crocheted, other than those of heading 6203 From 21.9.2017 to 31.12.2017 26 828 From 1.1 to 31.12.2018 and for each period thereafter from 1.1 to 31.12 96 000 09.8349 6202 Women's or girls' overcoats, car coats, capes, cloaks, anoraks (including ski jackets), windcheaters, wind-jackets and similar articles, not knitted or crocheted, other than those of heading 6204 From 21.9.2017 to 31.12.2017 27 666 From 1.1 to 31.12.2018 and for each period thereafter from 1.1 to 31.12 99 000 09.8350 6203 Men's or boys' suits, ensembles, jackets, blazers, trousers, bib and brace overalls, breeches and shorts (other than swimwear), not knitted or crocheted From 21.9.2017 to 31.12.2017 26 548 From 1.1 to 31.12.2018 and for each period thereafter from 1.1 to 31.12 95 000 09.8351 6204 Women's or girls' suits, ensembles, jackets, blazers, dresses, skirts, divided skirts, trousers, bib and brace overalls, breeches and shorts (other than swimwear), not knitted or crocheted From 21.9.2017 to 31.12.2017 141 403 From 1.1 to 31.12.2018 and for each period thereafter from 1.1 to 31.12 506 000 09.8352 (19) 6205 Men's or boys' shirts, not knitted or crocheted From 21.9.2017 to 31.12.2017 4 192 From 1.1 to 31.12.2018 and for each period thereafter from 1.1 to 31.12 15 000 09.8353 6206 Women's or girls' blouses, shirts and shirt-blouses, not knitted or crocheted From 21.9.2017 to 31.12.2017 17 885 From 1.1 to 31.12.2018 and for each period thereafter from 1.1 to 31.12 64 000 09.8354 6210 40 00 Men's or boys' garments, made up of fabrics of heading 59.03 , 59.06 or 59.07 , not elsewhere specified or included, not knitted or crocheted From 21.9.2017 to 31.12.2017 19 003 kilograms From 1.1 to 31.12.2018 and for each period thereafter from 1.1 to 31.12 68 000 kilograms 09.8355 6210 50 00 Women's or girls' garments, made up of fabrics of heading 59.03 , 59.06 or 59.07 , not elsewhere specified or included, not knitted or crocheted From 21.9.2017 to 31.12.2017 8 384 kilograms From 1.1 to 31.12.2018 and for each period thereafter from 1.1 to 31.12 30 000 kilograms 09.8356 6211 Track suits, ski-suits and swimwear; other garments, not knitted or crocheted From 21.9.2017 to 31.12.2017 14 532 kilograms From 1.1 to 31.12.2018 and for each period thereafter from 1.1 to 31.12 52 000 kilograms 09.8357 6212 10 Brassieres, whether or not knitted or crocheted From 21.9.2017 to 31.12.2017 82 998 From 1.1 to 31.12.2018 and for each period thereafter from 1.1 to 31.12 297 000 09.8358 6212 20 00 Girdles and panty girdles, whether or not knitted or crocheted From 21.9.2017 to 31.12.2017 8 943 From 1.1 to 31.12.2018 and for each period thereafter from 1.1 to 31.12 32 000 09.8359 6212 30 00 Corselettes, whether or not knitted or crocheted From 21.9.2017 to 31.12.2017 11 179 From 1.1 to 31.12.2018 and for each period thereafter from 1.1 to 31.12 40 000 09.8360 6212 90 00 Braces, suspenders, garters and similar articles and parts thereof, whether or not knitted or crocheted From 21.9.2017 to 31.12.2017 4 472 kilograms From 1.1 to 31.12.2018 and for each period thereafter from 1.1 to 31.12 16 000 kilograms SECTION D: VEHICLES Order No CN code Description of products Quota period Quota volume (in number of items) 09.8361 (20) 8703 21 Other vehicles, with spark-ignition internal combustion reciprocating piston engine, of a cylinder capacity not exceeding 1 000 cm3 From 21.9.2017 to 31.12.2017 27 946 From 1.1 to 31.12.2018 and for each period thereafter from 1.1 to 31.12 100 000 8703 22 Other vehicles, with spark-ignition internal combustion reciprocating piston engine, of a cylinder capacity exceeding 1 000 cm3 but not exceeding 1 500 cm3 8703 23 Other vehicles, with spark-ignition internal combustion reciprocating piston engine, of a cylinder capacity exceeding 1 500 cm3 but not exceeding 3 000 cm3 8703 24 Other vehicles, with spark-ignition internal combustion reciprocating piston engine, of a cylinder capacity exceeding 3 000 cm3 8703 31 Other vehicles, with compression-ignition internal combustion piston engine (diesel or semi-diesel), of a cylinder capacity not exceeding 1 500 cm3 8703 32 Other vehicles, with compression-ignition internal combustion piston engine (diesel or semi-diesel), of a cylinder capacity exceeding 1 500 cm3 but not exceeding 2 500 cm3 8703 33 Other vehicles, with compression-ignition internal combustion piston engine (diesel or semi-diesel), of a cylinder capacity exceeding 2 500 cm3 8703 40 8703 60 Other vehicles, with both spark-ignition internal combustion reciprocating piston engine and electric motor as motors for propulsion 8703 50 8703 70 Other vehicles, with both compression-ignition internal combustion piston engine (diesel or semi-diesel) and electric motor as motors for propulsion 8703 90 Other (1) The benefit of this tariff quota is submitted to the presentation of an export permit issued by Canada under the Export and Import Permits Act (2) The cane and the beet sugar must have been refined in Canada (3) The cane and the beet sugar must have been refined in Canada (4) The cane and the beet sugar must have been refined in Canada (5) The cane and the beet sugar must have been refined in Canada (6) The cane and the beet sugar must have been refined in Canada (7) The cane and the beet sugar must have been refined in Canada (8) The benefit of this tariff quota is submitted to the presentation of an export permit issued by Canada under the Export and Import Permits Act (9) The benefit of this tariff quota is submitted to the presentation of an export permit issued by Canada under the Export and Import Permits Act (10) The benefit of this tariff quota is submitted to the presentation of an export permit issued by Canada under the Export and Import Permits Act (11) Article 3(1) applies. (12) Article 3(2) applies. (13) Article 3(2) applies. (14) The benefit of this tariff quota is submitted to the presentation of an export permit issued by Canada under the Export and Import Permits Act (15) The benefit of this tariff quota is submitted to the presentation of an export permit issued by Canada under the Export and Import Permits Act (16) The benefit of this tariff quota is submitted to the presentation of an export permit issued by Canada under the Export and Import Permits Act (17) The benefit of this tariff quota is submitted to the presentation of an export permit issued by Canada under the Export and Import Permits Act (18) The benefit of this tariff quota is submitted to the presentation of an export permit issued by Canada under the Export and Import Permits Act (19) The benefit of this tariff quota is submitted to the presentation of an export permit issued by Canada under the Export and Import Permits Act (20) The benefit of this tariff quota is submitted to the presentation of an export permit issued by Canada under the Export and Import Permits Act